BETTS, District Judge.
This application cannot be sustained; the court will award an injunction to protect the assets of a bankrupt when his individual assignee is charged with wasting them, or it appearing that such as-signee is wholly irresponsible; so where there are facts to show the probability of the assets being withdrawn or concealed when the decree of bankruptcy should be rendered; it does not however appear in this case that there is any danger of loss or misapplication *239of the effects, and It is not the course of the court to allow an injunction, merely on the apprehension of a creditor that the property might be dissipated or put out of the general assignment. The court interferes with this high process only in the case of actual and imminent danger to the property of the bankrupt, and not as a mere preventive against its possible waste or misapplication. Injunction refused.